Citation Nr: 0722464	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  03-03 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence was submitted to reopen a 
claim for entitlement to service connection for the cause of 
the veteran's death.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from November 1943 
to June 1946.  The appellant is the veteran's widow.  This 
matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by the Huntington, West 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  During the pendency of this appeal, the 
veteran's claims file was transferred to the Louisville, 
Kentucky RO.

In June 2003, the appellant raised a claim for entitlement to 
death pension benefits.  This issue is referred to the RO for 
action deemed appropriate. 


FINDINGS OF FACT

1.  Service connection for the cause of the veteran's death 
was denied by an unappealed February 1996 rating decision.

2.  Evidence associated with the claims file since the 
unappealed February 1996 rating decision bears directly and 
substantially upon the specific matter under consideration 
and was not cumulative or redundant.

3.  The veteran died in July 1994 at the age of 67 years.  
The immediate cause of death was chronic obstructive 
pulmonary disease (COPD).  Arteriosclerotic cardiovascular 
disease was a significant condition contributing to death but 
not resulting in COPD. 

4.  At the time of the veteran's death, service connection 
was only in effect for a right eye disorder.

5.  COPD was not shown in service and was not shown to be 
related to service.

6.  The evidence of record does not demonstrate that a 
disability that originated in service or a service-connected 
disability caused or contributed to the veteran's death.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to 
service connection for the cause of the veteran's death is 
new and material, and therefore, the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2001).

2.  COPD was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006).

3.  A disability incurred in or aggravated by active military 
service neither caused the veteran's death, nor contributed 
substantially or materially to cause the veteran's death.  38 
U.S.C.A. §§ 1310, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.310, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the appellant's claim for entitlement to 
service connection for the cause of the veteran's death, VA 
has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Prior to initial 
adjudication of the appellant's claim, an October 2003 letter 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002); Kent v. Nicholson, 20 Vet. App. 1, 
9-10 (2006) (holding that VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and the evidence and information that is necessary to 
establish entitlement to the underlying claim).  Although the 
letter did not notify the appellant of the assignment of an 
effective date, there is no prejudice to the appellant 
because the preponderance of the evidence is against service 
connection for the cause of the veteran's death.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
letter also essentially requested that the appellant provide 
any evidence in her possession that pertained to this claim.  
38 C.F.R. § 3.159(b)(1).  The veteran's service medical 
records, VA medical treatment records, and identified private 
medical records have been obtained.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006); see 
also Dingess/Hartman, 19 Vet. App. 473.

Most recently, the RO determined that new and material 
evidence was presented to reopen the appellant's claim for 
entitlement to service connection for the cause of the 
veteran's death.  Such a determination, however, is not 
binding on the Board, and the Board must first decide whether 
new and material evidence has been received to reopen the 
claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 
1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) 
(holding that Board reopening is unlawful when new and 
material evidence has not been submitted).  

In a February 1996 rating decision, the RO denied service 
connection for the cause of the veteran's death because the 
evidence did not show that chronic obstructive pulmonary 
disease (COPD) was incurred in or caused by active military 
service.  The appellant did not file a notice of 
disagreement.  The RO decision is final based on the evidence 
then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 
(2006).  In June 2003, the appellant filed a claim to reopen 
her claim of entitlement to service connection for the cause 
of the veteran's death.  In a January 2004 rating decision, 
the RO did not find new and material evidence to reopen the 
appellant's claim because no new evidence had been submitted.  
In the January 2006 statement of the case, the RO implicitly 
found new and material evidence to reopen the claim because 
it determined that service connection for the cause of the 
veteran's death was not warranted.

A claim will be reopened if new and material evidence is 
presented.  38 U.S.C.A. § 5108.  Because the February 1996 
rating decision is the last final disallowance, the Board 
must review all of the evidence submitted since that action 
to determine whether the appellant's claim for service 
connection for the cause of the veteran's death should be 
reopened and re-adjudicated on a de novo basis.  Evans v. 
Brown, 9 Vet. App. 273, 282-83 (1996).  If new and material 
evidence is presented with respect to a claim which has been 
disallowed, the Board shall reopen the claim and review the 
former disposition of the claim.  38 U.S.C.A. § 5108.

For claims filed prior to August 29, 2001, new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration; which is 
neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
In determining whether evidence is new and material, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

Evidence of record at the time of the February 1996 rating 
decision includes the veteran's service medical records which 
were negative for COPD and arteriosclerotic cardiovascular 
disease.  Also of record were private medical records from 
December 1990 that diagnosed acute bronchitis and COPD.  An 
April 1994 private record showed that the veteran was 
hospitalized in March 1994 and April 1994 with COPD and 
pneumonia.  In April 1994, the veteran was discharged to a 
nursing facility.  The April 1994 private discharge summary 
diagnosed, among other things, severe COPD.  A certificate of 
death listed the date of the veteran's death as July 20, 
1994.  The cause of death was COPD and a significant 
condition that contributed to death but did not result in 
COPD was arteriosclerotic cardiovascular disease.  Two 
administrative records showed that the veteran was divorced 
from his first wife and that there was no divorce of record 
between the veteran and the appellant from January 1980 to 
October 1994. 

Evidence of record submitted after the February 1996 rating 
decision includes duplicates of April 1994 private medical 
records and the above-noted administrative records.  Newly 
submitted was an April 1994 private medical record from the 
nursing home that diagnosed severe COPD.  The private record 
noted the cause of death was COPD of many years.  Another 
significant condition was atherosclerotic cardiovascular 
disease.  Also newly submitted was the appellant and the 
veteran's marriage license which showed that they married in 
July 1973.  In an October 2005 statement, the appellant 
asserted that the veteran's death was due to inservice 
radiation exposure.  

At the October 2005 RO hearing, the appellant testified that 
the veteran's COPD was caused by inservice radiation exposure 
while he was stationed aboard the USS Missouri when the 
atomic bombs were dropped on Japan.  She testified that the 
veteran had skin blotches, that another veteran had the same 
blotches and told the appellant that it was from inservice 
radiation exposure, and that VA physicians told the veteran 
it was psoriasis.  The appellant testified that the veteran 
had shortness of breath when she married him.  At the 
November 2006 Board hearing, the appellant reiterated that 
the veteran's psoriasis and COPD were due to radiation 
exposure.

The Board finds that the evidence submitted is new because it 
was presented to VA for the first time after the February 
1996 rating decision.  The evidence is material because it 
addresses the veteran's cause of death and inservice events.  
Thus, the evidence bears directly and substantially upon the 
specific matter under consideration and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  Accordingly, the claim is reopened.

Here, the Board may proceed to adjudicate the merits of the 
claim of entitlement to service connection for the cause of 
the veteran's death without prejudice to the appellant, 
because the RO previously reopened and adjudicated the merits 
of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (holding where Board proceeds to merits of a claim 
that the RO has not previously considered, the Board must 
determine whether such action will prejudice the veteran); 
see also VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  As 
such, the Board is not addressing a question that the RO has 
not yet considered, and there is no risk of prejudice to the 
appellant.  Bernard, 4 Vet. App. at 394.

For a grant of service connection for the cause of death, 
there must be a showing that the fatal disease was either 
incurred in, or aggravated by, active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In the absence of such 
evidence, there must be a showing that a service-connected 
disability caused or contributed substantially or materially 
to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.310(a), 
3.312.  A "service-connected disability will be considered 
as the principal cause of death when such disability, singly 
or jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto."  38 C.F.R. § 3.312(b).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; or that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  Service-
connected diseases or injuries involving active processes 
affecting vital organs should receive careful consideration 
as a contributory cause of death, the primary cause being 
unrelated, from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of other disease or injury primarily 
causing death.  38 C.F.R. § 3.312(c)(1), (3).

The veteran's service medical records are negative for COPD 
and arteriosclerotic cardiovascular disease.

Subsequent to service discharge, private medical records 
dating from December 1990 to July 1994 indicate that the 
veteran was seen for COPD.  The veteran was hospitalized in 
March and April 1994 for COPD and recurring pneumonia.  
Eventually, in April 1994, the veteran was discharged to a 
nursing home.  

In July 1994, the veteran died at the age of 67.  The 
certificate of death showed the immediate cause of death as 
COPD.  A significant condition that contributed to death but 
did not result in COPD was arteriosclerotic cardiovascular 
disease.  At the time of the veteran's death, the only 
service-connected disability was a right eye disorder and no 
claim for entitlement to service connection was pending.

The Board finds that the medical evidence of record does not 
demonstrate a relationship between the veteran's death and 
active military service.  Service medical records are 
negative for COPD and arteriosclerotic cardiovascular 
disease.  During the veteran's lifetime, service connection 
was not in effect for COPD or arteriosclerotic cardiovascular 
disease.  The death certificate states that the cause of 
death was COPD and that a significant condition that 
contributed to the veteran's death was arteriosclerotic 
cardiovascular disease.  There is no medical opinion linking 
the veteran's death with any incident in service, to include 
any inservice exposure to radiation.  The evidence of record 
does not indicated that a right eye disorder caused or 
contributed to the veteran's death.  Although the appellant 
claims that the veteran's COPD was caused by inservice 
radiation exposure, her testimony is not competent to 
establish such a medical opinion.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992) (holding that lay testimony is 
competent to establish pain or symptoms, but not establish a 
medical opinion).  Accordingly, the Board finds that the 
evidence of record does not support service connection for 
the veteran's cause of death.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


